DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 05/04/2021.  Claims 1, 3, 5, 9-11, 15, 20 and 22-25 are amended, claims 2, 4, 12-14 and 16-19 are cancelled, and claims 26-28 are newly added.  Claims 1, 3, 5-11, 15 and 20-28 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see pages 10-11, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Objections
The claims are objected to because of the following informalities:  
Claims 1, 11 and 20 recite, in the last limitation, “(i) applying modifications indicated in the second view object identified in the second link, (ii) based on the second view object including the reference to the first view object”, but should read “(i) applying modifications indicated in the second view object identified in the second link, and (ii) based on the second view object including the reference to the first view object”.
Claim 3 recites a “fourth user” and a “fourth link”.  However, since there are no previous references in the claims to a third user or third link, the examiner recommends amending “fourth user” to “third user”, and “fourth link” to “third link”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 has been amended to recite “wherein the modification to the document is a first modification”.  Since independent claim 1 discusses multiple modifications to the document, for example, modifications in the first view object and modifications in the second view object, it is unclear which of these modifications is considered “a first modification” in claim 25.  Claim 25 is therefore the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 11, 20, 21, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2008/0010378), hereinafter Parker, in view of Fushman et al. (US 2015/0134808), hereinafter Fushman, further in view of Frew (US 2014/0281873).
Regarding claim 1, Parker discloses a computer-implemented method comprising: 
Parker, Fig. 9, [0105], [0108]: server stores “rev 0” of a file; 
storing view objects for different users, wherein the view objects respectively indicate modifications to the document made by the different users (Parker, [0116]: server maintains a separate file data set (view object) for each user to store revisions/edits made by the respective users);
providing, to a first user, a first link that includes an identifier for a first view object of the view objects (Parker, Fig. 9: 974/user D (first user) receives “rev 3” created by 918/user A; Fig. 16, items 1620 & 974, [0121], [0043]: 974/user D (first user) receives an e-mail containing a reference (link) to access “rev 3”; [0117]: the name of a file data set (view object) is a unique identifier associated with a user; [[0045]-[0046]: the file reference (link) includes the unique identification associated with the transmitting user/user A (i.e. identifier for a first view object)), the link being configured to provide access to a modified version of the document in which modifications in a subset of the view objects are applied to the document (Parker, [0108]: a thickened arrow in Fig. 9 represents transmission of the file in its entirety; Fig. 9: the thickened arrow from server to 974 indicates user D receives the full file, i.e. “rev 0” (document) with “rev 1”- “rev 3” applied; [0116]: user B’s data set (view object) contains the deltas (modifications) for “rev 1”; [0119], [012]: user A’s data set (view object) contains the deltas (modifications) for “rev 2” and “rev 3”; [0099]: The file is updated before transmission with the multiple deltas (modifications).  Therefore, user D receives the full file (modified version of the document) in which user A’s and user B’s file data sets (subset of view objects) are applied to “rev 0” (document)), the subset being determined based on a sequence in which the document was shared among users (Parker, [0128]: users receive sequentially updated versions of the file), the sequence including sharing the document with the first user (Parker, Fig. 9: 914 – user A creates “rev 0” (document); 914 →934: user A shares “rev 0” with user B; user B edits the file to “rev 1”; 934→916: user B shares “rev 1” with user A; user A edits the file to “rev 2”; 916→918: user A edits the file to “rev 3”; 918→974: user A shares “rev 3” with user D (first user));
receiving, from the first user, a request to modify the document and data identifying a modification to the document (Parker, [0123]: server receives from user D (first user) delta data for “rev 4” (i.e. request to modify the data and data identifying the modification)); 
based on receiving, from the first user, the request to modify the document and the data identifying the modification to the document, generating a second view object that indicates the modification requested by the first user and is stored separately from the document, while maintaining the document in an unchanged state (Parker, [0123]: server writes the delta data for “rev 4” (modification requested by the first user) to a data set (second view object) separately maintained for user D (first user), therefore “rev 0” (document) is unchanged);
providing, to the second user, a second link that includes an identifier for the second view object (Parker, [0123]: transmitting an email to user C (second user) to access “rev 4”; [0100], [0043]: the email contains a reference (link) to the file; [0117]: the name of a file data set (view object) is a unique identifier associated with a user; [0045]-[0046]: the file reference (link) includes the unique identification associated with the transmitting user/user D (i.e. identifier for the second view object)), wherein the second link is configured to provide access to a modified view of the document (Parker, [0124]: user C retrieves the file’s full contents (modified view of the document)) generated by (i) applying modifications indicated in the second view object identified in the second link, (ii) applying modifications indicated in the first view object (Parker, [0099]: the file is updated before transmission with the multiple deltas (modifications); [0116]: The deltas/revisions (modifications) are stored in separate file data sets (view objects) for each user. Therefore, user C retrieves a file comprising the deltas (modifications) in user A’s file data set (first view object) and user D’s file data set (second view object)).
Parker does not explicitly disclose wherein the second view object includes a reference to the first view object; receiving, from the first user, a request to share the document with a second user; and based on receiving, from the first user, the request to share the document with the second user; based on the second view object including the reference to the first view object.
However, Fushman discloses 
receiving, from the first user, a request to share the document with a second user (Fushman, [0026], [0045]: online content management services receives request from a recipient user (first user) to reshare a link to a content item (document) with a target identifier (second user)); and 
based on receiving, from the first user, the request to share the document with the second user, providing, to the second user, a second link (Fushman, [0045]: online content management services sends the link to the target identifier (second user)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker and Fushman before him or her before the effective filing date of Fushman, [0004]-[0005]).
Furthermore, the combination of Parker and Fushman does not explicitly disclose wherein the second view object includes a reference to the first view object; based on the second view object including the reference to the first view object.
However, Frew discloses 
wherein the second view object includes a reference to the first view object (Frew, [00709], [0077]: when a draft (modified version of the document) is created, a new node (second view object) corresponding to the draft is constructed with metadata (reference) identifying a prior version (first view object));
based on the second view object including the reference to the first view object, applying modifications indicated in the first view object (Frew, [0068]: edits are recorded in a change set associated with a node (view object); [0077]: a node (second view object) includes metadata identifying a prior version (first view object); [0177]: a particular draft is generated by applying the change set (modifications) of a prior version (first view object)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman and Frew before him or her before the effective filing date of the claimed invention, to modify a system that combines and shares sequentially updated versions of a file with users upon activation of a file reference (link) as taught 
Regarding claim 11, the limitations have been addressed in the rejection of claim 1, and furthermore, Parker discloses a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Parker, [0128]: server 990 and e-mail server 1040).
Regarding claim 20, the limitations have been addressed in the rejection of claim 1, and furthermore, Parker discloses one or more non-transitory computer-readable medium media storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (Parker, [0128]: server 990 and e-mail server 1040).
Regarding claim 5, Parker discloses wherein generating the second view object that indicates the modification requested by the first user and is stored separately from the document, while maintaining the document in an unchanged state comprises (Parker, [0123]: server writes the delta data for “rev 4” (modification to the data) to a data set (second view object) separately maintained for user D (first user), therefore “rev 0” (document) is unchanged):
storing data indicating that the first user provided the request to modify the document and the data identifying the modification to the document (Parker, [0117]: the name of the file data set (second view object) is a unique identifier associated with the user (i.e. indicating that the first user provided the request to modify the document)).
Regarding claim 9, Parker discloses 
receiving, from the second user, a selection of the second link (Parker, [0123]: transmitting an email for “rev 4” to user C (second user); [0100], [0109], [0121]: the email contains a reference (link) to enable the recipient (second user) to access the file’s data from the server; [0008]: the recipient (second user) activates the link to receive the updated version of the file); and 
in response to receiving, from the second user, the selection of the second link, providing, to the second user, a view that includes the modifications indicated in the second view object and the modifications indicated in the first view object applied to the document in the unchanged state (Parker, [0008], [0124]: the recipient/user C (second user) activates the reference (link) and receives the updated version/full contents of the file; [0099]: the file is updated before transmission with the multiple deltas (modifications)); [0116]: The deltas/revisions (modifications) are stored in separate file data sets (view objects) for each user. Therefore, user C retrieves a file comprising the deltas (modifications) in user A’s file data set (first view object) and user D’s file data set (second view object) applied to “rev 0” (document in the unchanged state)).
Regarding claim 15, the limitations have been addressed in the rejection of claim 5.
Regarding claim 21, Parker discloses comprising determining the subset of the modifications based on a sequence in which the document was shared among multiple of the different users prior to being shared with the first user (Parker, [0128]: Revisions are sequentially updated versions of a file; [0121]: process 974/user D (first user) receives the file’s “rev 3” as updated.  [0099]: the file is updated with the multiple deltas before transmission, therefore, user D (first user) receives rev 1-3 (subset of modifications)).
Regarding claim 23, Parker discloses wherein storing the view object for the different users comprises storing data indicating the respective modifications to the document in association with user identifiers for the different users that made the respective modifications (Parker, [0116]-[0117]: the deltas/revisions (modifications) are stored in separate file data sets (view objects) for each user; the name of a file data set (view object) is a unique identifier associated with the user).
Regarding claim 27, Parker discloses wherein providing the second link comprises providing a link that includes (i) an identifier for the document and (ii) the identifier for the second view object (Parker, [0045]-[0046]: the file reference (link) comprises unique identification codes for the specific document and the transmitting user; [0117]: the name of a file data set (view object) is the unique identifier associated with the user).
Regarding claim 28, Parker discloses 
wherein the first view object indicates one or more modifications to the document by a particular user associated with the first view object (Parker, [0116]: a separate file data set (view object) comprising revisions/edits is maintained for each user); 
at least one other view object associated with a user that shared the document with the particular user (Parker, Fig. 9, [0099]: The file is updated before transmission with multiple deltas. Therefore, user D receives the full file for “rev 3” in which the deltas associated with user A’s (particular user) and user B’s (user that shared the document with the particular user) file data sets (view objects) are applied); and 
wherein the subset of the view objects includes the first view object and the at least one other view object (Parker, [0116]: a separate file data set (view object) comprising revisions/edits is maintained for each user; Fig. 9, [0099]: The file is updated before transmission with multiple deltas. Therefore, user D receives the full file for “rev 3” in which the deltas associated with user A’s file data set (first view object) and user B’s file data set (other view object)).
Parker and Fushman do not explicitly disclose wherein the first view object includes a reference to at least one other view object.
However, Frew discloses wherein the first view object includes a reference to at least one other view object (Frew, [0068]: edits are recorded in a change set associated with a node (view object); [0077]: a node (first view object) includes metadata (reference) identifying a prior version (other view object)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman and Frew before him or her before the effective filing date of the claimed invention, to modify a system that combines and shares sequentially updated versions of a file with users upon activation of a file reference (link) as taught by Parker and Fushman, to include utilizing metadata to identify prior versions of the file as taught by Frew.  The motivation for doing so would have been to enable deriving the relationship between different versions of a file in order to combine the versions in the correct sequence.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Fushman and Frew, and further in view of Cismas et al. (US 2017/0177608), hereinafter Cismas.
Regarding claim 6, Parker, Fushman and Frew do not explicitly disclose storing data that identifies a creating user that created the document.
However, Cismas discloses storing data that identifies a creating user that created the document (Cismas, [0027]: a file map includes information identifying an original file (document) and the user that created the original file).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Cismas before him or her before the effective filing date of the claimed invention, to modify a system that shares sequentially updated versions of a file with users upon activation of a file reference (link) as taught by Parker, Fushman and Frew, to include storing a file map identifying information about the different versions and the users associated with each version as taught by Cismas.  The motivation for doing so would have been to facilitate efficient management of the storage of files and their modified versions (Cismas, [0022], [0025]).
Regarding claim 24, Parker discloses wherein generating the second view object comprises: determining a user identifier corresponding to the first user (Parker, [0117]: the name of a file data set (view object) is a unique identifier associated with the user).
Parker, Fushman and Frew do not explicitly disclose generating an object identifier corresponding to the modification; associating the user identifier and the object 
However, Cismas discloses: 
determining a user identifier corresponding to the first user (Cismas, [0027]: e.g., in the file map entry: version1,original,delta_file1:public:user2,group1, ‘delta_file1’ is the generated object identifier for the modification); 
generating an object identifier corresponding to the modification (Cismas, [0027]: e.g., in the file map entry: version1,original,delta_file1:public:user2,group1, ‘user 2’ is the determined user identifier);
 associating the user identifier and the object identifier with a document identifier of the document in the unchanged state (Cismas, [0027]: e.g., in the file map entry: version1,original,delta_file1:public:user2,group1, ‘user2’ (user identifier) and ‘delta_file1’ (object identifier) are associated with ‘original’ (document identifier)); and 
storing the associated user identifier and the object identifier (Cismas, [0027]: e.g., the file map entry: version1,original,delta_file1:public:user2,group1, stores ‘user2’ (user identifier) and ‘delta_file1’ (object identifier)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Cismas before him or her before the effective filing date of the claimed invention, to modify a system that shares sequentially updated versions of a file with users upon activation of a file reference (link) as taught by Parker, Fushman and Frew, to include storing a file map identifying information about the different versions and the users associated with each version as taught by Cismas.  The Cismas, [0022], [0025]).

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Fushman and Frew, and further in view of Koosel et al. (US 2014/0081903), hereinafter Koosel.
Regarding claim 7, Parker, Fushman and Frew do not explicitly disclose wherein the modification by the first user comprises filtering or annotating.
However, Koosel discloses wherein the modification by the first user comprises filtering or annotating (Koosel, [0092]-[0094]: a user (first user) filters a document and shares the saved filters (modification) with other users).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Koosel before him or her before the effective filing date of the claimed invention, to modify a system that stores modifications to a file by different users as taught by Parker, Fushman and Frew, to include storing filters as the modifications as taught by Koosel.  The motivation for doing so would have been to facilitate quick retrieval of pertinent information by applying the appropriate filter to a document (Koosel, [0091]-[0092]).
Regarding claim 8, Parker, Fushman and Frew do not explicitly disclose wherein the document comprises one or more dashboards that include visualizations of analytics performed on unstructured data.
Koosel, [0132], [0147]: client modifies a business analytics dataset in a dashboard view).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Koosel before him or her before the effective filing date of the claimed invention, to modify a system that stores modifications to a document by different users as taught by Parker, Fushman and Frew, to include modifying documents comprising business analytics datasets in a dashboard view as taught by Koosel.  The motivation for doing so would have been to facilitate quick retrieval of pertinent information by applying the appropriate saved filters (modifications) to a document (Koosel, [0091]-[0092]).
Regarding claim 10, Parker discloses wherein: 
the method further comprises: 
receiving, from the second user, a selection of the second link (Parker, [0123]: transmitting an email for “rev 4” to user C (second user); [0100], [0109], [0121]: the email contains a reference (link) to enable the recipient (second user) to access the file’s data from the server; [0008]: the recipient (second user) activates the link to receive the updated version of the file); and 
in response to receiving, from the second user, the selection of the second link, providing, to the second user (Parker, [0008]: the recipient (second user) activates the reference (link) and receives the updated version of the file (modification applied to the document in the unchanged state)). 

However, Koosel discloses 
the modification requested by the first user comprises filtering (Koosel, [0092]-[0094]: a user (first user) filters a document and shares the saved filters (modification) with other users); 
a view that includes the filter applied to the document in the unchanged state (Koosel, [0146]: a filter set is applied to a business analytics dataset (document in the unchanged state) to yield a filtered sub-set (view)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Koosel before him or her before the effective filing date of the claimed invention, to modify a system that stores modifications to a file by different users as taught by Parker, Fushman and Frew, to include storing filters as the modifications as taught by Koosel.  The motivation for doing so would have been to facilitate quick retrieval of pertinent information by applying the appropriate filter to a document (Koosel, [0091]-[0092]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Fushman and Frew, and further in view of Poston et al. (US 2008/0177782), hereinafter Poston.
Regarding claim 22, Parker discloses comprising determining the subset of the modifications to the document such that the subset (i) includes modifications to the Parker, [0128]: Revisions are sequentially updated versions of a file; [0121]: process 974/user D (first user) receives the file’s “rev 3” as updated.  [0099]: the file (document) is updated with the multiple deltas before transmission, therefore, user D (first user) receives rev 0 (from the creating user) through rev3).
Parker, Fushman and Frew do not explicitly disclose (ii) excludes modifications to the document made by one or more users that are not involved in a chain of sharing the document in the sequence from the creating user to the first user.
However, Poston discloses (ii) excludes modifications to the document made by one or more users that are not involved in a chain of sharing the document in the sequence from the creating user to the first user (Poston, Fig. 22: for example, version 2204 includes modifications 2201 and 2202 made to document 2200, but excludes modification 2203).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Poston before him or her before the effective filing date of the claimed invention, to modify a system that stores sequential modifications to a document by different users as taught by Parker, Fushman and Frew, to include excluding modifications not in the chain of a shared document as taught by Poston.  The motivation for doing so would have been to allow a user to make modifications to a document that only include versions of a document that are relevant to them (Poston, [0024]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Fushman and Frew, and further in view of Rein et al. (US 8,108,779), hereinafter Rein.
Regarding claim 26, Parker discloses wherein storing the document comprises storing a master version of the document (Parker, [0105], [0110]: server stores “rev 0” (master version)), wherein views of the document generated using each of the view objects are based on the stored master version of the document (Parker, [0099], [0116], [0128]: a recipient receives an updated file (view of the document) generated using sequential deltas/revisions stored in the different file data sets (view objects) of each user, including “rev 0” (master version)); and 
wherein the master version of the document and the view objects are arranged such that changes to the document are propagated to views of the document subsequently generated using each of the view objects corresponding to the document (Parker, [0116]: revisions form each user are stored in separate file data sets (view objects); [0128]: the revisions are sequentially combined (propagated) to generate the file (i.e. a subsequent view of the document)).
Parker, Fushman and Frew do not explicitly disclose changes to the master version of the document.
However, Rein discloses changes to the master version of the document (Rein, col 7, ln 17-28: when an owner makes changes to a named view (master version), the changes are shared with others).
It would have been obvious to one of ordinary skill in the art, having the teachings of Parker, Fushman, Frew and Rein before him or her before the effective .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESA M KENNEDY/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458